UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7557


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES EARL WALTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, District Judge. (2:00-cr-00022-BO-1)


Submitted: March 18, 2021                                         Decided: March 23, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Earl Walton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Earl Walton appeals from the district court’s order denying his motion for a

reduction in sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Walton, No. 2:00-cr-00022-BO-1 (E.D.N.C. Oct. 7, 2020).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2